MaRshall, J.
(dissenting). The question presented and decided in this case, stated plainly, is as follows: Where husband and wife are divorced and the custody of their minor child is left with the mother till it arrives at the age of ten years, and the legal custody then passes to the father by operation of law, if, when the latter period arrives, he does all thereafter that parental affection can suggest to induce the child to live with him, stopping short only of using force or legal authority to accomplish that result, yet the child, through stronger natural attachment for the mother, or induced by her, or from both causes combined, shall remain with the mother by her consent, and she makes no claim to compensation in advance for supporting the child or during the time of such support, and knows that the father desires to control, educate, and maintain the child in his own way,' can the mother maintain an action against the father for her services in maintaining such child during the time the legal custody was in the latter?
My brethren have answered this question in the affirmative. The grounds upon which the decision is placed, I am not able to discern with certainty. Allusions are made to the moral and legal duty of a father to maintain his child, with which all concur, but obviously that mere duty is one enforceable only by the public. In an action by a private *439individual such duty is only a circumstance to be considered in determining whether contractual relations, express or implied, exist between the parties. Many cases are cited by my brethren where there was an application for support of a child, made in a divorce action, granted, and sustained on appeal, on the ground of parental duty, but such is not .this action. The citations do not touch the question here. Nevertheless, in substantially all of the well-considered cases cited, it is held that compensation in such instances can go only for future, not for past, support. Thomas v. Thomas, 41 Wis. 229; Courtright v. Courtright, 40 Mich. 633; Ramsey v. Ramsey, 121 Ind. 215. Cases are cited to the effect that a cause of action accrues to the person who furnishes support to a' child where the father omits to do so, merely because of the moral and legal duty of the parent and a failure on his part to compel the child’s obedience to his authority. That appears to be the theory my brethren have adopted. The precedents for that are instances where courts have seemingly lost sight of the distinction between duty to the child which the public may enforce, and duty as evidence of a contract that a private party, privy thereto, may enforce by personal action at law. Man’s humanity for children and melting tenderness for their welfare, one of the most admired and admirable sides of human character, has apparently operated, at times, to swing even courts away from that safe anchorage in the law, that personal obligations, enforceable by personal actions inter jya/rtes, rest solely on contract. That principle, rigidly adhered to, is the best protection of us all. Any departure from it for any cause is fraught with danger.
I am warranted in believing that the decision here, as stated, is based on the natural and legal obligation to support the child, not on contract, because the most prominent authorities cited and quoted from by my brethren in support of the decision are instances, in my judgment, that *440come within the observation made at the close of the last paragraph, as evidenced by the subsequent history of the question under discussion in the courts where such decisions were rendered. The first is Pretzinger v. Pretzinger, 45 Ohio St. 459. There the divorce was granted on application of the wife for fault of the husband. The custody of the child was awarded to the mother without provision for its. support. Subsequently the divorced wife brought suit against the father to recover for the support of the child, and her action was sustained solely upon the ground that the obligation of the father was primary, continuous, and absolute, and not affected by divorce. The same reasoning was indulged in as that leading up to the decision here. It was decided in 1887. In 1895, in Fulton v. Fulton, 52 Ohio St. 229, the same question was again presented, except the divorce-was granted for fault of the wife. It was held that there could be no recovery in the absence of an obligation growing out of a contract, express or implied. The court said, in effect, that while the relations of the parties to the child were not changed, their relations and obligations to each other Avere the same as that of strangers, and that no recovery could be had Avithout showing a request from the father to support the child, or a promise to pay for such support; that the circumstance of the child’s staying Avith its mother was so explained by the natural relations existing betAveen them as not to leave any room for implication that there was a contract relation between the father and the mother in respect to the support of the child. True, the court instead of directly overruling Pretzinger v. Pretzinger, supra, distinguished the two cases by saying that the divorce in the former was for fault of the husband, in the latter for fault of the wife; but that Avas manifestly an explanation that entirely failed to explain. The right to recover, so far as it could be sustained on moral and legal duty, did not change in any respect by the circumstance that the divorce Avas *441granted for the fault of the wife. In both cases the divorced husband and wife were strangers to each other. The learned and very able court would have made a more orderly retreat from its early position by saying that it was based upon a wrong principle, for the two cases are manifestly inconsistent, and the result of trying to harmonize them presents the appearance ordinarily observed where the effort is made to preserve consistency by trying to harmonize things that are diametrically opposed to each other.
Again, in Stanton v. Willson, 3 Day (Conn.), 37, decided in 1808, that court held that the divorced wife could recover of her former husband for the support of the child because of the fact that prior to the divorce he abandoned it and his con-' duct compelled the court to place its custody with the mother as its guardian; that by reason of the facts she could contract debts for the support of the child after the divorce,, while she had the legal custody of it without any provision for its support, without consent of the father, upon the principle that when a person forces his wife from his home he is liable to the stranger to whom she is thus compelled to-resort for necessaries. The case has very little bearing on this one. Here the custody of the child was in the father; his residence with the mother was not by order of the court, or because abandoned or compelled to leave the paternal roof, but because he preferred the society of his mother, and the mother invited and induced it, by her conduct, against the wishes of the father. Manifestly the case should.not be considered as authority under the circumstances. But treat this, for the sake of argument, as a case where there was an abandonment of mother and child-before the divorce, so that the court, in its discretion, placed .the custody of the child with the mother as a matter of necessity, but without provision for compensation for its support, and we then have,, substantially, Finch, v. Finch, 22 Conn. 411, decided in 1855, cited in the opinion of the court, but unfortunately, the part *442of the opinion relied upon, which refers approvingly to Stanton v. Willson, supra, is from the dissenting opinion of Justice Ellswoeth, while the rule of the early case, in the opinion of the court by Chief Justice ChuRoh, one of the most eminent jurists that has graced the bench of that court, was expressly disapproved. The contention was that because of the duty the father owed to the child, the mother who supported it could herself enforce'that duty by recovering compensation for her services in a direct action for that purpose. In deciding the case, the court said, in effect, that the question is not what are the reciprocal rights of the children and parents as respects each.other, but what are the duties as •between themselves; that a divorced wife who has taken the children from the father, stands in no more favorable position to recover for their support than a strangei;; that the mere moral duty to support is not sufficient to support a promise; and that nothing short of a contract, express or implied, will warrant a recovery. Speaking of the claim made, that the difficulties which broke up the home and led to the divorce and award of the custody of the child to the wife should be held sufficient to support a contract obligation to pay for the necessary support of the child (the theory mentioned by my brethren in support of the decision here), the court said: “ Stanton v. Willson is the only case that we hnow of in which such a claim has ever been sustained.”
From the foregoing we might proceed at great length to review the authorities, substantially all in accord as I read them, that no recovery can be had in a case like this, except upon a contract obligation, and that the doctrine is elementary that mere moral or legal duty, as between parent and child or the parent and the public, constitutes no foundation for the liability, nor is it material at all except as circumstances from which a promise may be inferred; and that such inference cannot arise when in fact repelled by the proof that the father was anxious and willing to support his child *443and was prevented from doing so by the conduct of the child or the mother, or both, as in this case. Says Lord AbingeR, 0. B., in Mortimore v. Wright, 6 Mees. & W. 482: ec A father, who gives no authority and enters into no contract, is not liable for goods sold to his infant son. The mere moral obligation affords no inference of a promise.” The idea discussed by Lord Abihgee. was that, so long as the father stands willing to support his child so that support is not of necessity furnished by a stranger, he incurs no obligation to another in the absence of a contract of some kind. So in Seaborne v. Maddy, 38 Eng. C. L. 194, it was held that no one is bound to pay another for maintaining his children unless he has entered into some contract so to do; that every man is to maintain his own children as he himself shall think proper, and it requires a contract to enable another to perform that duty and charge him in an action. To the same effect is the entire body of English law on the subject, from the time of Blackstone to the present, and to the same effect are substantially all American authorities as I read and understand them. Cushman v. Hassler, 82 Iowa, 295; Jackson v. Mull (Wyo.), 42 Pac. Rep. 603; Lapworth v. Leach, 79 Mich. 16.
The only question left is, Is there any circumstance here from which a contract can be inferred? It may be conceded that slight circumstances will be sufficient, but I am unable to find evidence of any such circumstances preserved in the record. On the other hand, the circumstances repel all such inferences. In Cushman v. Hassler, supra, it was held that, v/hile from unexplained residence of a child with its mother, the legal custody being in the father, a contract may be implied to pay the latter for her services, when such residence is explained as contrary to the wish of the father the inference is effectually repelled. That appears to fit the circumstances of this case most perfectly, and is in accordance with reason and common sense. So in Lapworth v. *444Leach, supra, it was held that the moral obligation is not sufficient to support by inference the existence of an implied contract; that where the mother voluntarily supports her child she cannot recover therefor as upon conti’act. The idea expressed by the court was that proof that the support was voluntary and that the father was willing to support the child himself, in the absence of any express promise or circumstances from which a promise to pay for the support could be implied, left no room for inference that a contract relation existed between the parties. Again, in Ramsey v. Ramsey, 121 Ind. 215, an exceedingly well-considered and' instructive case, where the facts were much like those in the instant case, except the strong evidence of parental affection and desire of the father for the society of and privilege to educate and support his child in his own way that exists here did not exist there, the court said, in effect, that while the rule that by moral anci legal obligation the duty was on the father, primarily, to maintain his infant child during the years of infancy and tenderness, the rule must also be recognized, which lies at the very foundation of all cases where a third person has discharged the obligation of the father, that it must in every instance be predicated upon contract, express or implied, and that mere voluntary residence of the child with the mother, without some evidence of abandonment on the part of the father, is not sufficient to show a promise by implication to compensate the mother for keeping the child.
We hesitate to go further in this discussion. The excuse for proceeding so far is the importance of the question involved, and the wide departure which, in my judgment, the decision rendered is from the settled rule on the subject. I cannot subscribe to the doctrine that, where a child resides with its mother by choice and through her maternal influence over it, after the father has exhausted all the resources that strong affection for his child can suggest to secure his *445presence under the paternal roof, he can be held liable to the mother because of the moral or legal obligation to support, which, under the circumstances, cannot be said to have been violated at all, unless it be a violation not to proceed to the extreme of compelling obedience of the child by force •or legal proceedings. I cannot subscribe to the doctrine that a father can be held liable as upon an implied promise, when all the circumstances obviously repel such an implication; that after he has done all above indicated, in order to be saved harmless from the liability of being called upon and ■compelled to respond to a third party for the expense of supporting his child, he must resort to the extremity of compelling the child’s obedience. If such is the law, any disobedient child may desert his father’s home, accept support from another, and a right of action will thereby accrue to -such other against the father for the child’s support. The law has been held contrary to such view, as I understand it, for time out of mind. The fact that the person furnishing the support away from the parental roof is the mother does not change the rule, but the moral obligation of the mother and the maternal relation to the child, and the natural desire for his society rather repel than support an implication of implied contract relations.